COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 ISABEL G. BAEZA, Individually and              §
 d/b/a BAEZA’S TRUCKING,                                        No. 08-14-00186-CV
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             143rd District Court
                                                §
                                                              of Reeves County, Texas
 HECTOR’S TIRE & WRECKER                        §
 SERVICE, INC.,                                               (TC 13-08-20450-CVR)
                                                §
                             Appellee.

                          SUPPLEMENTAL OPINION

       In our opinion dated July 31, 2015, we suggested a remittitur of $2,615.39 of the actual

damages awarded to Appellee Hector’s Tire & Wrecker Service, Inc. We stated that if the

remittitur were filed by Appellee within fifteen days of the date of the opinion, we would modify

the judgment with respect to the damages awarded and affirm as modified.

       On August 5, 2015, Appellee timely filed its consent to the suggestion of remittitur and

asked the Court to modify the trial court’s judgment consistent with our opinion and judgment in

this matter. Accordingly, we vacate our judgment, but not our opinion, dated July 31, 2015, and

modify the trial court’s judgment with respect to the damages awarded to reflect the remittitur of

$2,615.39.   The trial court’s judgment is modified to award Appellee $7,284.86 in actual

damages. See TEX. R. APP. P. 46.3. As modified, we affirm the trial court’s judgment. This
Court’s opinion of July 31, 2015, otherwise remains in effect.


                                             STEVEN L. HUGHES, Justice
August 7, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                2